yy department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest cc name letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend w brand x date y date z state b dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on date x you attest that you were incorporated on date y in the state of z you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially e e not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations you are a car club whose membership is open to people over years of age who are owners or enthusiasts of w motor vehicles your primary activity is hosting car shows open to the general_public car dealerships museums will provide space or you will have to rent a venue the cars at the shows will be comprised of classic cars and other vehicles produced in the american muscle car era and there will be vendors who will sell parts memorabilia and general merchandise furthermore you plan to have seminars on maintaining and modifying classic cars with assistance from other vendors through your shows you also promote public knowledge in purchasing restoring maintaining and displaying showing american muscle cars you will be promoting the safe and enjoyable use of automobiles of different makes and models and thus contribute to the betterment of the hobby and the community at the shows in addition you will work to provide within yourself a family friendly atmosphere that encourages open communications and good fellowship as well as a willingness to share technical_advice and help with mechanical issues with the general_public your bylaws indicate there is one class of membership that also includes the member’s immediate_family for purposes of club admission and benefits but the member’s immediate_family will not be entitled to vote each applicant for membership must apply on a form which states the applicant will abide by the bylaws all applications are filed with your secretary and each application is to be read and voted upon at the first meeting of the board_of directors following its receipt a majority vote is required to select the applicant your members will volunteer their time to plan advertise and operate the shows members will set up parking collect show fees provide judging on cars by class for awards and provide clean up after the show you will request other clubs to help man the shows your primary receipts will be from entrance fees to your car shows each car participating in the show will be charged a set fee published in the show brochure members are also charged an annual fee of b dollars you do not plan to solicit gifts grants or contributions from the general_public possible expenses include show field rental trash collection security trophy cost advertising website maintenance and book keeping you were asked multiple times to provide budgets and or actual financial information you responded that you were unable to provide this information because you stated that this information has not been generated pending outcome of exempt status under sec_501 other club activities will include monthly dinners at member cost and publishing your club newspaper with announcements and part sales you stated attending car shows and sponsoring car shows comprise your significant activities and your car show is held twice a year initially you stated that of your time and resources will be spent on this activity but then you stated it would be of your time and resources flyers or other literature has not been generated pending outcome of exempt status letter rev catalog number 47630w law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_77_366 1977_2_cb_192 describes an organization that was formed to arrange and conduct cruises during which activities to further religious and educational_purposes are provided however it was found that an extensive amount of time and resources were spent devoted to the conduct of social and recreational activities and the facts and circumstances indicated these activities served substantial independent purposes of a non-charitable nature therefore this organization did not qualify for exemption under sec_501 of the code because it was not operated exclusively for exempt purposes revproc_2017_5 2017_1_irb_2321 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 of the code that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 505_f2d_1068 6th cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in 76_tc_380 it was held that if an activity serves a substantial nonexempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose letter rev catalog number 47630w in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of the organization’s request for tax-exempt status was reasonable application of law you are not described in sec_501 of the code and in sec_1_501_c_3_-1 because you are not exclusively operated for charitable purposes you are not operating in accordance with sec_1_501_c_3_-1 because you are not primarily engaged in activities that accomplish exempt purposes specified in sec_501 of the code your primary activity of conducting an annual car show is a significant social and recreational event for your members and other participants as well as the community the fact that you will be promoting the safe and enjoyable use of automobiles of different makes and models to contribute to the betterment of the hobby and the community also indicates a substantial non-exempt purpose therefore you are precluded from exemption under sec_501 of the code you are similar to the organization described in revrul_77_366 while certain aspects of your car show may further charitable and educational_purposes a primary goal of the car show is promoting fellowship and social activities among your members and the participants which is a substantial nonexempt purpose for example you wrote that you will work to provide a family friendly atmosphere that encourages open communications and good fellowship as well as a willingness to share technical_advice and help with mechanical issues with the general_public there is not sufficient documentation to establish that you are exempt from taxation as required by sec_501 of the code and revproc_2017_5 you initially stated your car shows would comprise of your activities then you changed it to you also stated you are donating your proceeds from these shows to worthy causes but did not provide any specific names of these worthy causes nor did you provide financial information substantiating this you also wrote your car shows accomplish educational_purposes but did not submit sufficient details such as literature to prove this you are like the organization in better business bureau v united_states although you may have some educational and charitable purposes including conducting seminars on maintaining and modifying classic cars this is secondary to hosting the car shows for members and car enthusiasts the presence of this non-exempt purpose prevents exemption under sec_501 of the code you have failed to meet your burden of proving you satisfy the requirements of exemption as required by harding hospital inc v united_states you did not provide financial information and flyers substantiating you are operating for exempt purposes as well as other educational literature therefore you have not shown you are operating exclusively for purposes described in sec_501 of the code you are similar to the organization in schoger foundation v commissioner because your primary activity of hosting car shows serves a substantial non-exempt purpose even though some of your activities may accomplish exempt purposes letter rev catalog number 47630w your position you believe you qualify under sec_501 of the code you were formed so members can enjoy their car hobby and benefit some needy charities your members’ love for the automobile serves as the drive for your events which will benefit worthy charities under sec_501 as well as local families in need through a portion of your generated proceeds no officer or club member receives compensation_for their work our response to your position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 of the code similar to the organization in la verdad v commissioner the facts you provided do not demonstrate that you will operate exclusively in furtherance of an exempt_purpose therefore denial of your request for tax-exempt status is reasonable conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code even though some of your activities may be charitable you are primarily conducting a car show which serves a substantial non-exempt recreational purpose therefore you are not described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e one of the following declarations the law or authority if any you are relying on for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47630w sincerely director exempt_organizations rulings and agreements letter rev catalog number 47630w enclosure publication cc name
